DETAILED ACTION
	The following action is in response to application 17/142,954 filed on January 6, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: applicant should remove all references to the claims in paragraph 40.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As currently claimed, given claims 1 and 7, there appears to be no context for what “an electric machine torque derating temperature threshold” is.  Also, if the controller only requires at least one of the first and second temperature thresholds to shift to a neutral idle condition, the differences between the first and an “electric machine torque derating threshold” is moot if only the second threshold is needed.  In order to make claim 7 relevant, it is suggested applicant amend the claim to state that both the first and second threshold comparisons need to be satisfied in order to shift to neutral.  The claim will be treated as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwase ‘218 in view of Saito ‘677.  With regard to claim 1, Iwase teaches a vehicle comprising: an engine E ; an electric machine MG selectively coupled by a first clutch C1 to the engine; a step-ratio transmission TM selectively coupled by a second clutch C2 to the electric machine, the step-ratio transmission and the electric machine configured to share a common cooling fluid (via AD).  Iwase lacks the teaching of a neutral idle control.  Saito teaches a similar vehicle comprising: an engine E; a step-ratio transmission TM selectively coupled by a second clutch TC to the engine, the step-ratio transmission having a cooling fluid; and a controller ECU programmed to shift the step-ratio transmission to neutral S14 when the engine is idling (Accelerator OFF; Col. 6), vehicle speed is below a speed threshold (Vsp < threshold; Col. 6), and at least one of a temperature of the electric machine exceeds a first temperature threshold and a temperature of the cooling fluid exceeds a second temperature threshold (Temperature of ATF > threshold; Col. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Iwase to employ a neutral idle control in view of Saito in order to increase fuel efficiency.  With regard to claim 2, Iwase teaches the vehicle, wherein the step-ratio transmission comprises a torque converter TC and the second clutch comprises a torque converter lock-up clutch C2.  With regard to claim 3, Saito teaches the vehicle, wherein the controller is further programmed to shift the step- ratio transmission to drive S51 in response to release of a brake pedal S45.  With regard to claim 4, Iwase teaches the vehicle, wherein the electric machine and the step-ratio transmission are positioned within a common housing 3.  With regard to claim 6, Saito teaches the vehicle wherein the controller is further programmed to shift the step- ratio transmission to neutral in response to depression of a brake pedal (Col. 6).  With regard to claim 7, Iwase and Saito teach the vehicle wherein the first temperature threshold (if the first temperature threshold is the same as the second temperature threshold, since only the second threshold is needed.  As currently claimed, since the cooling fluid is shared by both the electric machine and the transmission, the first and second thresholds are assumed to be the same) is less than an electric machine torque derating temperature threshold.  Please note:  If both thresholds comparisons are needed to shift to neutral, then it is clear both thresholds are not the same.  
Allowable Subject Matter
Claims 9-20 are allowed.
Claim 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the vehicle as claimed, and particularly wherein the controller is further programmed to shift the step- ratio transmission to neutral in response to a vehicle high-voltage accessory load exceeding a corresponding threshold, and including the remaining structure and controls of claim 5.  The present invention also particularly includes the vehicle further comprising a high-voltage battery electrically coupled to the electric machine, wherein the controller is further programmed to shift the step-ratio 18FMC 9887 PUS 84296908 transmission to neutral in response to temperature of the high-voltage battery exceeding a corresponding battery temperature threshold, and including the remaining structure and controls of claim 8.  The present invention also particularly includes a controller configured to: shift the automatic step-ratio transmission to neutral in response to vehicle speed being below a threshold with the engine idling while temperatures of at least two of: the traction battery, the electric machine, and the transmission are above associated thresholds, and including the remaining structure and controls of claim 9.  The present invention also particularly includes shifting the step-ratio transmission to neutral while temperatures of at least two of the electric machine, the traction battery, and the step-ratio transmission exceed associated temperature thresholds in response to the vehicle stopping with the engine idling; and shifting the step-ratio transmission from neutral to drive in response to at least one of. releasing a vehicle brake pedal; and depressing a vehicle accelerator pedal, while the vehicle is stopped and the engine is idling, and including the remaining structure and controls of claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee ‘646 has been cited to show a vehicle wherein when a vehicle speed is below a threshold S100 (or stopped S160), an accelerator is off S120 (idle) and an oil temperature is greater than a threshold S140 while a brake is applied S180, the vehicle is shifted into neutral S190.
Kojima ’890 has been cited to show a vehicle wherein when the accelerator is off (S110; idle; Col. 7), the brake is applied (S110; Col. 7), and the vehicle is stopped (S110; Col. 7), the transmission is shifted into neutral S120.
Jerger ‘789 has been cited to show a vehicle wherein when a cooling fluid is greater than a threshold 18, the vehicle is stopped 19, a brake has been applied 21, and the accelerator below a threshold (idle) 23, the vehicle is shifted into a cold start neutral 25.
FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



July 7, 2022